United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   December 12, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 05-20885
                           Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

BILAL TROY FARAHKHAN,
                                       Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:96-CR-24-1
                         --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Bilal Troy Farahkhan, federal prisoner # 72541-079, appeals

the district court’s dismissal of his motion to modify his

sentence, purportedly filed pursuant to 18 U.S.C. § 3582(b)(2)(B)

and FED. R. CRIM. P. 35.    The Government argues that the district

court lacked jurisdiction to consider Farahkhan’s motion to

modify.    As the Government notes, “§ 3582(b)(2)(B)” does not

exist.    A district court may modify the imposed term of

imprisonment under limited circumstances.        § 3582(c).    Because

Farahkhan’s motion did not fall under any of the provisions of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20885
                                -2-

§ 3582(c), it was unauthorized and without jurisdictional basis.

See United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).

To the extent that the district court construed the motion as an

attempted successive § 2255 motion, dismissal for lack of

jurisdiction was proper because Farahkhan had not received

permission from this court to file a successive 28 U.S.C. § 2255

motion.   See United States v. Key, 205 F.3d 773, 774 (5th Cir.

2000).

     The instant appeal is without arguable merit and is

therefore dismissed as frivolous.   Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   Farahkhan is hereby

warned that any further repetitious or frivolous filings,

including those attempting to circumvent statutory restrictions

on filing second or successive § 2255 motions, may result in the

imposition of sanctions against him.   These sanctions may include

dismissal, monetary sanctions, and restrictions on his ability to

file pleadings in this court and any court subject to this

court’s jurisdiction.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.